Citation Nr: 1113633	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  07-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the left hip as secondary to service-connected residuals of a stress fracture of the proximal left tibia.

2.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of a stress fracture of the proximal left tibia.

3.  Entitlement to a rating in excess of 10 percent for bilateral foot calluses.

4.  Entitlement to a compensable rating for hammertoe of the left fifth toe.

5.  Entitlement to a compensable rating for residuals of a stress fracture of the proximal left tibia.



REPRESENTATION

Appellant represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to January 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was subsequently transferred to the RO in Cleveland, Ohio.  The Board remanded the case in January 2010 to schedule the Veteran for a personal hearing.  The Veteran was scheduled for a Board hearing in June 2010 and a re-scheduled hearing on October 19, 2010.  Records show that the Veteran failed, without apparent cause, to appear for the scheduled hearing in October 2010.  In correspondence received by the RO on October 20, 2010, he withdrew his request for a Board hearing.  Although congressional correspondence indicated the Veteran wanted to reschedule his hearing, no response was received from a November 9, 2010, Board letter requesting that the Veteran provide evidence of good cause for his failure to appear at the October 19, 2010, hearing.  In the absence of such evidence, the Veteran's request for a Board hearing is withdrawn.  38 C.F.R. § 20.704 (2010).



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  Degenerative joint disease of the left hip is not etiologically related to a service-connected disability.
3.  A left knee disability was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately due to or aggravated as a result of a service-connected disability.

4.  The Veteran's service-connected bilateral foot calluses are manifested by no more than symptoms analogous to painful scarring to the left foot.

5.  The Veteran's service-connected hammertoe of the left fifth toe is manifested by no more than single toe hammertoe.

6.  The Veteran's service-connected residuals of a stress fracture of the proximal left tibia are manifested by no more than subjective complaints of pain without evidence of a limitation of leg flexion due to adequate pathology of a present disability.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the left hip is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).

2.  A left knee disability was not incurred in or aggravated by military service and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.310 (2010).

3.  The criteria for a rating in excess of 10 percent for bilateral foot calluses have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.118, Diagnostic Code 7804 (before and after October 23, 2008).

4.  The criteria for a compensable rating for hammertoe of the left fifth toe have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2010).

5.  The criteria for a compensable rating for residuals of a stress fracture of the proximal left tibia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled by information provided to the Veteran in letters from the RO dated in February 2004 and September 2008.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to these matters was provided in March 2006.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records, and statements from the Veteran in support of the claims.  Although the Veteran has stated that he was advised to obtain another medical opinion in support of his claims, there is no indication of any existing evidence pertinent to his claims.  VA attempts to obtain copies of private medical records from Drs. L.H., S.L., and T.D. in 2004 were unsuccessful.  The Veteran was adequately notified of this fact and advised to provide copies of those records himself.  Further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's pertinent complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with these claims would not cause any prejudice to the appellant.


Factual Background

Service treatment records show that in April 1969 the Veteran complained of the gradual onset of left knee pain with running and prolonged marching.  There was no history of past injury.  Provisional diagnoses included possible Osgood-Schlatter's disease and chondromalacia patella.  The orthopedic clinic examiner noted full range of motion without effusion, instability, joint line tenderness, crepitus, or infrapatellar bursal tenderness or swelling.  There was tenderness over the anterior proximal tibia.  McMurray's testing was negative.  X-ray examination was within normal limits.  The examiner's impression was rule out stress fracture.  Records dated in November 1970 noted early hammertoe to the left fifth toe with callous on the lateral surface.  A provisional diagnosis of pes planus with recurrent corn was provided; however, a December 1970 podiatry clinic report noted only a corn to the left fifth toe.  An April 1970 report noted a temporary three month profile due to left knee pain.  The Veteran's January 1971 separation examination revealed a normal clinical evaluation of the lower extremities with a deformed and calloused left small toe.  The examiner noted defects and diagnoses including hammertoe.  A report of medical history associated with the Veteran's separation examination noted left knee pain with exercise in the past, but without recent symptoms.  The examiner also noted a corn on the left small toe.  

Private medical records dated in April 1977 show the Veteran underwent foot surgery.  Subsequent records show scars to the left fourth and fifth toes as residual of hammertoe correction.  

VA examination in September 1983 included diagnoses of status post left leg stress fracture, calluses to the left and right feet, and status post surgery for hammertoe of the left fifth toe.  VA examination in June 1985 noted diagnoses of stress fracture to the left proximal tibia, calluses to the left and right feet, and left foot hammertoes.  It was noted there was also asymptomatic hammertoe deformity on the right.  VA examination in May 1990 included diagnoses of status post left leg stress fracture, calluses to the left and right feet, status post surgery for hammertoe of the left fourth and fifth toes, and hammertoes to both feet.  

VA treatment records dated in October 2002 show the Veteran complained of left foot pain.  The examiner noted hammertoes and body deformities to the toes and lateral aspect of the left foot.  The diagnoses included foot pain.  

In correspondence dated in January 2003 the Veteran requested service connection for a left knee disorder due to stress fracture and running in service, and for degenerative joint disease of the left hip due to an altered gait.  He also stated his service-connected callous disorder and residuals of hammertoe surgery had increased in severity.  

On VA examination in September 2003 the Veteran stated he was significantly disabled because of his feet.  He reported he had calluses on the feet which were much worse on the left foot.  He stated he did not use shoe inserts, but that they had been provided to him in the past.  Physical examination revealed mild hammertoe deformities on the right foot with a callus under the right fifth metatarsal head.  On the left there were several hammertoe and structural deformities with surgical scars to the fourth and fifth toes and surgical shortening of the fourth toe.  There was a pressure area with hyperpigmentation over the third toe interphalangeal joint and a significant callous under the left fifth metatarsal head.  The diagnoses included right foot hammertoes with metatarsal callous and left foot hammertoes with status post resection of the phalanx of the fourth toe, third toe interphalangeal corn/callous, fifth toe corn/callous, and significant metatarsal head pressure.  It was noted that the Veteran had a history of a left knee stress fracture with complaints of knee pain, but with no pathology upon examination.  The examiner found no evidence of hip or stress fracture problems upon clinical examination.  It was also noted that the Veteran had many other nonservice-connected social and medical issues that had affected his employability.  

X-ray examination revealed mild to moderate degenerative joint disease mainly to the lateral aspects of the hips, findings compatible with old posttraumatic deformity of the proximal phalanges of the fourth and fifth toes and the middle phalanx of the left fourth toe, degenerative joint disease of the metatarsophalangeal joints of the great toes, bilateral plantar calcaneal spurs, and a negative examination of the knees aside from some vascular calcification in the left soft tissues.  In a March 2004 addendum report the examiner stated that the X-ray examination did not reveal evidence of excess left knee pathology when compared to the right that would suggest any affect on the knee secondary to the proximal tibia stress fracture.  It was the examiner's opinion that the left knee and left hip signs and symptoms reported by the Veteran were unlikely related to service or to a service-connected disability.  

VA treatment records dated in November 2004 noted complaints of foot pain with increased difficulty ambulating secondary to foot pain.  The examiner noted swollen and tender metatarsophalangeal joints to the left second and third toes.  A March 2006 podiatry note provided an impression of hammertoes with calluses and corns.  A May 2006 report noted a diagnosis of degenerative joint disease/hammertoes.  X-ray examination in May 2007 revealed mild osteoarthritic changes to the hips.  

On VA examination in April 2008 the Veteran complained of pain, stiffness, and lack of endurance to the first and fifth toes on each foot while standing or walking.  He reported flare-ups of foot joint disease at least weekly which lasted less than one day.  He stated the flare-ups were precipitated by prolonged walking or standing and relieved by rest.  He stated he was unable to stand for more than a few minutes and unable to walk more than a quarter of mile.  Physical examination of the left foot revealed no objective evidence of painful motion, swelling, tenderness, instability, or weakness.  The Veteran's gait was described as antalgic.  There was evidence of abnormal weight bearing demonstrated by callosities and hammertoe to the third toe without evidence of claw foot or pes cavus.  There was an absence of the proximal phalanges in the fourth and fifth toes due to surgical correction for hammertoes.  An examination of the right foot revealed callosities as evidence of abnormal weight bearing.  X-ray examination of the left foot revealed deformities of the fourth and fifth proximal digits and an otherwise unremarkable study.  The diagnoses included calluses of the feet and a history of surgical correction of the left fifth toe with no residuals.  It was noted that the Veteran reported he had been laid off from work due to having had too many medical appointments.  The examiner stated the Veteran's calluses of the feet prevented sports activities, had a moderate effect on activities such as shopping, exercise, and traveling, and had a mild effect on chores and recreation.  There was no effect on daily activities due to the surgical correction of the left fifth toe.

Upon examination of the left knee the Veteran reported that during service he experienced pain after running or long marches and that his pain had progressively worsened.  He stated he was unable to stand for more than a few minutes and unable to walk more than a quarter of mile.  He complained of pain and stiffness with one episode of effusion.  He reported flare-ups of left knee and ankle joint disease weekly of moderate severity.  The examiner noted that range of motion studies revealed left knee flexion from 0 to 135 degrees with painful movement.  There was no evidence of bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, grinding, instability, patellar abnormality, or meniscus abnormality.  X-ray examinations revealed a normal left knee and left tibia.  The examiner stated that there was insufficient objective clinical evidence to support a diagnosis at that time.  The examiner noted the problem prevented sports activities, had a moderate effect on activities such as shopping, exercise, and traveling, and had a mild effect on chores and recreation.  

In correspondence received by VA in October 2008 the Veteran stated that he had favored his left leg due to his injuries in service and that his left knee was always painful and swollen.  He stated that this had resulted in problems in his hip joints.  In a subsequent October 2008 statement he asserted that left knee problems and stress fracture had contributed to the degeneration of his hip joints.  A color photograph of his left foot was provided.  

Service Connection Claims

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  

Where a veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases including arthritis become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010). 

The Court, however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006.  See 71 Fed. Reg. 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Because the new law appears more restrictive than the old, and because the appellant's appeal was already pending when the new provisions were promulgated, the Board will consider this appeal under the law in effect prior to October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).  

Thus, in order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

The Court has held that where the determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has also held that medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  See Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held that the lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  The Federal Circuit has also recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor one medical opinion over another provided it offers an adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2010).

The Board has not claimed nor does the evidence show that a left hip disorder was directly incurred in service.  Based upon the evidence of record, the Board finds that degenerative joint disease of the left hip is not proximately due to or aggravated as a result of a service-connected disability.  Further, the Board finds that a left knee disability was not manifest during active service, is not shown to have developed as a result of an established event, injury, or disease during active service, and is not proximately due to or aggravated by a service-connected disability.  There is no competent evidence of arthritis having been manifest within one year of the Veteran's discharge from active service and presumptive service connection is not warranted.

The Board notes that there is evidence of mild to moderate degenerative joint disease to the bilateral hips since September 2003, but no medical evidence indicating any left hip or left knee disorder developed as a result of an injury in service or that any left hip or knee disability was in any way related to the Veteran's service-connected disabilities.  Although VA treatment records show the Veteran complained of difficulty ambulating due to foot pain in November 2004, there is no evidence of a gait abnormality prior to April 2008 or evidence that any service-connected disability had aggravated a pre-existing hip disorder.  The etiology opinions of the September 2003 VA examiner in this case are found to be persuasive.  The examiner is shown to have reviewed the Veteran's claims file and to have conducted a thorough physical examination.  

The examiner's opinion as to the left knee is also consistent with the April 2008 VA examiner's opinion that there was insufficient objective clinical evidence to support a diagnosis for a left knee disorder.  It significant to note that the Court has held that statements as to subjective symptomatology alone (such as pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  

While the appellant may sincerely believe that he has left hip and left knee disorders as a result of service or a service-connected disability and the Board has considered such lay statements, the record does not reflect that he is a licensed medical practitioner and therefore, is not competent to offer opinions on questions of medical causation or diagnosis which are the primary questions to be resolved in this case particularly as to secondary service connection.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board finds entitlement to service connection is not warranted.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the Veteran's service connection claims.

Increased Rating Claims

As an initial matter, the record shows the Veteran's service-connected bilateral callous disability is rated by analogy for scars under the criteria of 38 C.F.R. § 4.118, Diagnostic Code 7804, that his service-connected postoperative residuals of hammertoe of the left fifth toe are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5282, and that his residuals of a stress fracture of the proximal left tibia are rated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5262.  The Board finds these matters are adequately evaluated under the applicable rating criteria for these diagnostic codes.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  

Pertinent Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).

The Court has held that disabilities may be rated separately without violating the prohibition against pyramiding unless the disorder constitutes the same disability or symptom manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  A separate rating, however, must be based upon additional disability.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  See Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) (assignment of zero-percent ratings is consistent with requirement that service connection may be granted only in cases of currently existing disability).  
A disorder unlisted in the rating schedule may be evaluated under a listing for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).  When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

Bilateral Foot Calluses and Left Fifth Toe Hammertoe Disabilities

5276
Flatfoot, acquired:

Pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances:

  Bilateral
50

  Unilateral
30



Severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities:

  Bilateral
30

  Unilateral
20

Moderate; weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral
10

Mild: symptoms relieved by built-up shoe or arch support
0

38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010)

5278
Claw foot (pes cavus), acquired:

Marked contraction of plantar fascia with dropped forefoot, all toes hammertoes, very painful callosities, marked varus deformity:

  Bilateral
50

  Unilateral
30

All toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads:

  Bilateral
30

  Unilateral
20

Great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads:

  Bilateral
10

  Unilateral
10

  Slight
0
38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010)

5282
Hammertoe:

All toes, unilateral without claw foot
10

Single toes
0

38 C.F.R. § 4.71a, Diagnostic Code 5278 (2010).

5284
Foot injuries, other:

Severe
30

Moderately severe
20

Moderate
10
Note: With actual loss of use of the foot, rate 40 percent.

38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010)

VA regulations for the evaluation of skin disabilities were revised, effective October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008).  The additions and revisions include provisions that a Veteran who VA rated under Diagnostic Codes 7800, 7801, 7802, 7803, 7804, or 7805 before October 23, 2008, can request review irrespective of whether the disability has increased since the last review.  VA will review that Veteran's disability rating to determine entitlement to a higher rating as a claim for an increased rating for purposes of determining the effective date of any award; however, in no case will the award be effective before October 23, 2008.  Id.  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.

VA's General Counsel, in a precedent opinion, has held that when a new regulation is issued while a claim is pending before VA, unless clearly specified otherwise, VA must apply the new provision to the claim from the effective date of the change as long as the application would not produce retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  

7804
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation. (See Sec. 4.68 of this part on the amputation rule.) 


38 C.F.R. § 4.118, Diagnostic Code 7804 (effective prior to October 23, 2008).

7804
Scar(s), unstable or painful:


Five or more scars that are unstable or painful
30

Three or four scars that are unstable or painful
20

One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar
 
 
Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.


Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.


7805
Scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804


38 C.F.R. § 4.118, Diagnostic Code 7804 (effective October 23, 2008).

In this case, the pertinent evidence of record includes service treatment records which show a December 1970 podiatry examination revealed a corn to the left fifth toe and that the Veteran's January 1971 separation examination revealed a deformed and calloused left small toe.  The separation examiner also noted defects and diagnoses including hammertoe.  Private medical records show that after service the Veteran underwent left fourth and fifth toe surgery for hammertoe correction.  A VA examination in June 1985 revealed calluses to the left and right feet with left foot hammertoes and an asymptomatic hammertoe deformity on the right foot.  VA examination in May 1990 included diagnoses of calluses to the left and right feet, status post surgery for hammertoe of the left fourth and fifth toes, and hammertoes to both feet.  VA treatment records dated in October 2002 show the Veteran complained of left foot pain and that an examination revealed hammertoes and body deformities to the toes and lateral aspect of the left foot.  

On VA examination in September 2003 the Veteran stated he was significantly disabled because of his feet.  He reported he had calluses on the feet which were much worse on the left foot.  Physical examination revealed mild hammertoe deformities on the right foot with a callus under the right fifth metatarsal head.  On the left there were several hammertoe and structural deformities with surgical scars to the fourth and fifth toes and surgical shortening of the fourth toe.  There was a pressure area with hyperpigmentation over the third toe interphalangeal joint and a significant callous under the left fifth metatarsal head.  The diagnoses included right foot hammertoes with metatarsal callous and left foot hammertoes with status post resection of the phalanx of the fourth toe, third toe interphalangeal corn/callous, fifth toe corn/callous, and significant metatarsal head pressure.  X-ray examination revealed findings compatible with old posttraumatic deformity of the proximal phalanges of the fourth and fifth toes and the middle phalanx of the left fourth toe, degenerative joint disease of the metatarsophalangeal joints of the great toes, and bilateral plantar calcaneal spurs.  

VA treatment records dated in November 2004 noted complaints of foot pain with increased difficulty ambulating secondary to foot pain.  The examiner noted swollen and tender metatarsophalangeal joints to the left second and third toes.  A March 2006 podiatry note provided an impression of hammertoes with calluses and corns.  A May 2006 report noted a diagnosis of degenerative joint disease/hammertoes.  

On VA examination in April 2008 the Veteran complained of pain, stiffness, and lack of endurance to the first and fifth toes on each foot while standing or walking.  He reported flare-ups of foot joint disease at least weekly which lasted less than one day.  He stated the flare-ups were precipitated by prolonged walking or standing and relieved by rest.  He stated he was unable to stand for more than a few minutes and unable to walk more than a quarter of mile.  Physical examination of the left foot revealed no objective evidence of painful motion, swelling, tenderness, instability, or weakness.  The Veteran's gait was described as antalgic.  There was evidence of abnormal weight bearing demonstrated by callosities and hammertoe to the third toe without evidence of claw foot or pes cavus.  There was an absence of the proximal phalanges in the fourth and fifth toes due to surgical correction for hammertoes.  An examination of the right foot revealed callosities as evidence of abnormal weight bearing.  X-ray examination of the left foot revealed deformities of the fourth and fifth proximal digits and an otherwise unremarkable study.  The diagnoses included calluses of the feet and as history of surgical correction of the left fifth toe with no residuals.  It was noted that the Veteran reported he had been laid off from work due to having had too many medical appointments.  The examiner stated the Veteran's calluses of the feet prevented sports activities, had a moderate effect on activities such as shopping, exercise, and traveling, and had a mild effect on chores and recreation.  There were no effective on daily activities due to the surgical correction of the left fifth toe. 

Based upon the evidence of record, the Board finds that the Veteran's service-connected bilateral foot calluses are manifested by no more than symptoms analogous to painful scarring on the left foot.  The evidence shows the Veteran has reported that his callous disorder was much worse on the left foot and the objective medical findings indicate more significant disability in the left foot.  VA examination of the left foot in September 2003 revealed a significant callous under the fifth metatarsal head, metatarsal callous of the fourth toe, third toe interphalangeal corn/callous, and fifth toe corn/callous.  Examination in April 2008 revealed callosities to the left third toe.  As the evidence demonstrates no specific callous that is shown to have been symptomatic and significantly disabling other than to the fifth metatarsal head, a rating in excess of 10 percent for bilateral foot calluses under the analogous rating criteria effective before or after October 23, 2008, for painful superficial scarring is not warranted.

The Board notes that the evidence of record reveals that service connection is only established for the postoperative residuals of the Veteran's left fifth hammertoe and that the service-connected bilateral foot calluses are manifest as a result of hammertoe disorders to the right and left feet including the left fifth toe.  It is also significant to note that recent VA examinations do not indicate disability due to flatfoot or pes planus and that the April 2008 examiner specifically found there was no evidence of claw foot or pes cavus.  There is no evidence, however, of service-connected hammertoes of all toes to either the left or right foot or objective evidence of symptoms analogous to moderate foot injuries that would warrant separate 10 percent rating for each foot.  The preponderance of the evidence is against the Veteran's claims for any higher or separate ratings for bilateral foot calluses.

The Board also finds that the Veteran's service-connected hammertoe of the left fifth toe is manifested by no more than single toe hammertoe.  The April 2008 VA examiner's opinion that that there were no residuals of the Veteran's surgical correction of the left fifth toe is persuasive.  Although the Veteran has complained of severe problems with his feet including some of which are nonservice-connected, there is no objective medical evidence demonstrating that the service-connected left fifth toe hammertoe has resulted in any significant disability other than painful calluses which are included in the present rating under Diagnostic Code 7804.  See also, October 1990 rating decision denying service connection for hammertoes of the left first, second, third and fourth toes, and multiple toes of the right foot.  The pyramiding of disability rating is prohibited by VA regulation and separate compensable rating may only be assigned when the evidence demonstrates different disabilities or symptom manifestations.  As a zero percent rating is the applicable rating for a single toe hammertoe disability, the Board finds entitlement to a compensable rating is not warranted.  The preponderance of the evidence is against the claim.

The Board further finds there is no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization, related to this service-connected disorder that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The service-connected disorders are adequately rated under the available schedular criteria.  The Veteran's report of a more severe impairment as a result of his service-connected bilateral foot disabilities is inconsistent with the objective medical evidence and is not considered competent, credible evidence as to these matters.  Although the April 2008 VA examiner noted the Veteran's bilateral foot calluses prevented sports activities, the disorder was noted to have had no more than a moderate effect on activities such as shopping, exercise, and traveling which is consistent with the assigned 10 percent evaluation.  The probative evidence of record reveals no unusual or exceptional circumstances that affect his occupation or daily activities as to render the schedular rating criteria inadequate.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Residuals of a Stress Fracture of the Proximal Left Tibia

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0

38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).


5262
Tibia or Fibula, impairment of:

Nonunion of the tibia and fibula, with loose motion, requiring a brace
40

Malunion of:


with marked knee or ankle disability
30

with moderate knee or ankle disability
20

with slight knee or ankle disability
10

38 C.F.R. § 4.71a, Diagnostic Codes 5262 (2010).

Normal knee flexion and extension is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 (2010).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  38 C.F.R. § 4.59 (2010).  

In this case, service treatment records dated in April 1969 show the gradual onset of left knee pain with running and prolonged marching and the medical evidence at that time indicated symptoms due to a stress fracture.  The Veteran's separation examination noted a history of left knee pain with exercise, but the examiner also noted there had been no recent symptoms.  

A September 2003 VA examiner noted the Veteran had a history of a left knee stress fracture with complaints of knee pain with no pathology upon examination.  There was no evidence of a stress fracture problem upon clinical examination.  X-ray examination revealed a negative examination of the knees aside from some vascular calcification in the left soft tissues.  VA examination in April 2008 revealed left knee flexion from 0 to 135 degrees with complaints of painful movement.  There was no evidence, however, of bumps consistent with Osgood-Schlatter's disease, crepitation, mass behind knee, grinding, instability, patellar abnormality, or meniscus abnormality.  X-ray examinations revealed a normal left knee and left tibia.  The examiner stated that there was insufficient objective clinical evidence to support a diagnosis at that time, but stated the problem prevented sports activities, had a moderate effect on activities such as shopping, exercise, and traveling, and had a mild effect on chores and recreation.  

Based upon the evidence of record, the Board finds the Veteran's service-connected residuals of a stress fracture of the proximal left tibia are manifested by no more than subjective complaints of pain without evidence of a compensable limitation of leg flexion due to adequate pathology of a present disability.  While the Veteran is competent to report subjective complaints of pain, in the absence of objective evidence of underlying pathology to account for that subjective complaint, the Board must accord greater weight to the objective medical evidence of record.  There is no probative evidence of slight knee or ankle disability as a result of a stress fracture in service as to warrant a compensable rating under the Diagnostic Code 5262.  In fact, in this case there is no indication of any present pathology of a disability due to the left tibia stress fracture in service.  VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  The Board finds there is inadequate evidence of pathology to support a finding that the Veteran's residuals of a stress fracture have any measurable effect upon his activities of daily life.  

VA regulations provide that where the schedule does not provide a zero percent evaluation for a diagnostic code a zero percent rating shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).  Therefore, entitlement to a compensable rating must be denied.  

There is also no probative evidence of any unusual or exceptional circumstances that would warrant referral for consideration of an extraschedular rating.  The preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for degenerative joint disease of the left hip as secondary to service-connected residuals of a stress fracture of the proximal left tibia, is denied.

Entitlement to service connection for a left knee disability, to include as secondary to service-connected residuals of a stress fracture of the proximal left tibia, is denied.

Entitlement to a rating in excess of 10 percent for bilateral foot calluses is denied.

Entitlement to a compensable rating for hammertoe of the left fifth toe is denied.

Entitlement to a compensable rating for residuals of a stress fracture of the proximal left tibia is denied.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


